internal_revenue_service number release date index number ------------------------ ------------------------------------------------------- --------------------------------- -------------- ------------------------------------- department of the treasury washington dc third party communication date of communication month dd yyyy person to contact ------------------ id no -------------------- telephone number ---------------------- refer reply to cc intl b02 plr-108476-18 date august ty ------- legend taxpayer year country x individual a individual b individual c professional advisor d e f g year dear --------------- ------------------------------------------------------------------------ ----------------------- ------- -------------------------------- ------------------ ------------------------- ----------------- ------------------------- --------------------------- ------------------------- --------------------- ---- -------- -------- ------- this is in response to a letter received by our office on date submitted on behalf of taxpayer by its authorized representative requesting an extension of time under sec_301_9100-3 to make the elections provided under sec_953 for year and sec_831 effective for taxpayer’s taxable_year ending december year the ruling contained in this letter is predicated upon facts and representations submitted by taxpayer and accompanied by a penalty of perjury statement executed by plr-108476-18 an appropriate party this office has not verified any of the material submitted in support of the request for a ruling verification of the factual information representations and other data may be required as part of the audit process facts taxpayer is a corporation that is organized and regulated as an insurance_company under the laws of country x taxpayer derives all of its business from reinsuring insurance contracts taxpayer is owned by individual a e owner individual b f owner and individual c g owner because taxpayer derives more than half of its business from the reinsuring of insurance contracts taxpayer represents that as such it is an insurance_company under sec_816 that would qualify for treatment under part ii of subchapter_l for its taxable_year ending december year if it were a domestic_corporation taxpayer retained the assistance of professional advisor d to advise on all aspects of corporate formation and to be responsible for all aspects of taxpayer’s u s income_tax compliance the services to be provided to taxpayer by professional advisor d under the scope of its engagement were to be performed by qualified_tax professionals taxpayer represented that it relied on professional advisor d to file all the necessary income_tax elections including the sec_953 election for taxpayer to be treated as a domestic_corporation and sec_831 election for taxpayer to be treated as a small insurance_company in year taxpayer requested a copy of its approved sec_953 election from professional advisor d professional advisor d was unable to provide a copy taxpayer’s u s federal_income_tax return for year included the sec_953 election to be treated as a domestic_corporation and sec_831 election to be treated as a small insurance_company taxpayer represented that professional advisor d failed to file the sec_953 election in accordance with revproc_2003_47 2003_28_cb_55 in addition professional advisor d failed to advise taxpayer of the consequences of failing to make a sec_953 election with respect to taxpayer’s year because taxpayer failed to timely file the sec_953 election statement with the plantation florida office of the irs as prescribed by revproc_2003_47 it did not have a valid sec_953 election in place therefore it remained a foreign_insurance_company for u s federal_income_tax purposes and as such taxpayer was ineligible to make a sec_831 election taxpayer’s failure to make these elections was not discovered by the internal_revenue_service before taxpayer submitted its ruling_request in addition taxpayer represents that it does not seek to alter a return position for which the accuracy-related_penalty has been or could have been imposed under sec_6662 at the time taxpayer requested relief taxpayer represents that it intended to make the sec_953 election but having inadvertently failed to do so it was ineligible to make the section plr-108476-18 b election finally taxpayer represents that it has not used hindsight to seek an extension of time to make the election taxpayer represents that granting relief will not result in a lower tax_liability than it would have had if it had filed the sec_953 and sec_831 elections timely law and anaylsis under sec_953 certain foreign insurance_companies may elect to be treated as domestic corporations for u s tax purposes the substantive and procedural rules for making a sec_953 election are contained in notice_89_79 1989_2_cb_392 and revproc_2003_47 2003_2_cb_55 revproc_2003_47 provides that the election must be filed by the due_date prescribed in sec_6072 including extensions for the u s income_tax return that is due if the election becomes effective revproc_2003_47 sec_4 in addition an electing_corporation must use the calendar_year as its annual_accounting_period for u s tax purposes unless it joins in the filing of a consolidated_return and adopts the parent corporation’s tax_year notice_89_79 sec_1 in the present situation revproc_2003_47 fixes the time to make the election under sec_953 therefore the commissioner has discretionary authority under sec_301_9100-1 to grant taxpayer an extension of time provided that taxpayer satisfies the standards set forth under sec_301 a sec_831 provides that taxes computed as provided in sec_11 are imposed for each taxable_year on the taxable_income of every insurance_company other than a life_insurance_company however sec_831 allows certain small companies to make an election to be subject_to tax on their taxable_investment_income only the election applies to the taxable_year for which the company made the election and as long as the company continues to qualify for all subsequent taxable years unless revoked with the consent of the secretary the time and manner to make the sec_831 election is not prescribed by statute but rather is prescribed by sec_301_9100-8 pursuant to sec_301_9100-8 the election is to be made by the due_date taking into account any extensions of time to file obtained by the taxpayer of the tax_return for the first taxable_year for which the election is to be effective by attaching a statement to the tax_return containing the information specified in sec_301_9100-8 accordingly the sec_831 election is a regulatory election sec_301_9100-1 under sec_301_9100-1 the commissioner may grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory or statutory election plr-108476-18 sec_301_9100-2 does not provide relief for taxpayer to make an election under sec_831 for any of the years for which relief is sought requests for extensions of time for regulatory elections that do not meet the requirements of sec_301_9100-2 must be made under sec_301_9100-3 sec_301_9100-3 provides that requests for relief will be granted when the taxpayer provides the evidence to establish to the satisfaction of the commissioner that it acted reasonably and in good_faith and that the grant of relief will not prejudice the interests of the government under sec_301_9100-3 a taxpayer is deemed to have acted reasonably and in good_faith if it i requests relief before the failure to make the regulatory election is discovered by the internal_revenue_service ii failed to make the election because of intervening events beyond the taxpayer’s control iii failed to make the election because after exercising reasonable diligence taking into account the taxpayer’s experience and complexity of the return or issue the taxpayer was unaware of the necessity for the election iv reasonably relied on the written advice of the internal_revenue_service or v reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election under sec_301_9100-3 a taxpayer is deemed not to have acted reasonably and in good_faith if it i seeks to alter a return position for which an accuracy-related_penalty has been or could be imposed under sec_6662 at the time the taxpayer requests relief and the new position requires or permits a regulatory election for which relief is requested ii was informed in all material respects of the required election and related tax consequences but chose not to file the election or iii uses hindsight in requesting relief the commissioner will grant a reasonable extension of time to make a regulatory election only when the interests of the government will not be prejudiced by the granting of relief sec_301_9100-3 plr-108476-18 the interests of the government are prejudiced if granting relief would result in a taxpayer having a lower tax_liability in the aggregate for all taxable years affected by the election than the taxpayer would have had if the election had been timely made taking into account the time_value_of_money sec_301_9100-3 sec_301_9100-1 cautions that granting an extension of time to make an election is not a determination that the taxpayer is otherwise eligible to make the election conclusion based solely on the facts and information submitted and the additional information required under sec_301_9100-3 taxpayer qualifies for an extension of time to make the elections under sec_831 and sec_953 taxpayer is deemed to have acted in good_faith as defined by sec_301_9100-3 and the grant of relief will not prejudice the interests of the government accordingly taxpayer is granted an extension of time of days from the date of this ruling letter to make the sec_953 election in accordance with the procedural rules set forth in revproc_2003_47 to be treated as a domestic_corporation for u s federal_income_tax purposes effective for year also under sec_301 taxpayer is granted an extension of time until days following the date of this letter to make the election provided by sec_831 effective for taxpayer’s taxable_year ending december year the above extension of time is conditioned on taxpayer’s tax_liability if any being not lower in the aggregate for all years to which the sec_953 and sec_831 elections apply than it would have been if the elections had been timely filed taking into account the time_value_of_money no opinion is expressed as to taxpayer’s tax_liability for the years involved no opinion is expressed or implied concerning the federal_income_tax consequences of any other aspect of this or other transactions or item_of_income further the granting of the above extension is not a determination that taxpayer qualifies as an insurance_company under sec_831 or that taxpayer is otherwise eligible to make the sec_953 and sec_831 elections sec_301_9100-1 also no ruling is granted with respect to taxpayer’s entity classification for federal_income_tax purposes plr-108476-18 this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file in this office copies of this ruling letter are being furnished to your authorized representatives sincerely kristine a crabtree senior technical reviewer intl cc
